                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Apr 18, 2019
                                                                          SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT

4                       EASTERN DISTRICT OF WASHINGTON

5    UNITED STATES OF AMERICA,                     No. 4:18-CR-06006-EFS-2

6                       Plaintiff,                 ORDER GRANTING
                                                   DEFENDANT’S MOTION TO
7    vs.                                           MODIFY CONDITIONS OF
                                                   RELEASE
8    TREVOR MATHEW HUMMEL,
                                                   ECF No. 126
9                       Defendant.

10
           Before the Court is Defendant’s unopposed Motion to Modify Conditions
11
     of Release (ECF No. 126). For the reasons set forth in the motion;
12
           IT IS HEREBY ORDERED:
13
        1. The Motion to Modify Conditions of Release (ECF No. 126) is
14
           GRANTED.
15
        2. Defendant’s previously imposed conditions of release (ECF No. 94) shall
16
           be MODIFIED as follows: Special Condition No. 11 is STRICKEN.
17
           Defendant shall no longer be subject to home confinement.
18
        DATED April 18, 2019.
19
                                 s/Mary K. Dimke
20                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE


     ORDER - 1
